Case 2:21-cv-11806-SJM-KGA ECF No. 1, PagelD.1 Filed 08/05/21 Page 1 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION

KUMIKO MORIOKA,
an individual,

Plaintiff, Case No:
Vv. Hon.
IBIDEN U.S.A. CORPORATION, a Mag.
foreign corporation,

JURY TRIAL REQUESTED

Defendant.
Kumiko Morioka
Pro Se
16772 Quakertown Lane

Livonia, MI

WOT Ruri a!

48154
Pass]

HyaOhoc con

    

 

COMPLAINT AND JURY DEMAND
Plaintiff Kumiko Morioka states the following allegations:

PARTIES, JURISDICTION & VENUE
1. Defendant IBIDEN U.S.A. CORPORATION (“Ibiden”) is a foreign

corporation that manufactures and sells a variety of technological products, and
conducts business in Oakland County, Michigan.
2. Plaintiff Kumiko Morioka (“Ms. Nugent”) is a former employee of

Tbiden.

 
Case 2:21-cv-11806-SJM-KGA ECF No. 1, PagelD.2 Filed 08/05/21 Page 2 of 12

3. This court has subject matter jurisdiction over this action pursuant to
28 U.S.C. § 1331 and over state law claims pursuant to 28 U.S.C. § 1367.

4. Venue in this Court is proper under 28 U.S.C. § 1391(b) because the
events giving rise to this claim took place in this judicial district, and Defendant
resides in this judicial district.

FACTUAL ALLEGATIONS
5. Ms. Morioka was hired by IBIDEN as a temporary worker in February

of 2019.

6. After she worked at IBIDEN for a month, Ms. Morioka was hired as a
full-time employee in March of 2019, beginning on April 1, 2019.

7. Ms. Morioka is an American citizen but was hired as one of three
Japanese staff level workers at IBIDEN in the Detroit office. While she was working
at IBIDEN, she became aware that IBIDEN had decided that it wanted to have at most
three Japanese workers in its Detroit office for junior positions like those held by Ms.
Morioka.

8. Ms. Morioka worked hard and performed her duties diligently and
satisfactorily. She also had a cordial and professional relationship with Ms. Watanabe.

9, Ms. Morioka, however, was uncomfortable with Ms. Watanabe’s
improper behavior in the workplace. It began with Ms. Watanabe’s relatively

harmless, but inappropriate “jokes.” For example, on more than one occasion, she told

 
Case 2:21-cv-11806-SJM-KGA ECF No.1, PagelD.3 Filed 08/05/21 Page 3 of 12

her subordinates, including Ms. Morioka, that if they made a mistake, she would
“whip/beat” them “100 times,” or words to that effect. Ms. Morioka simply brushed
these types of comments off as office banter.

10. Ms. Watanabe would also mock American workers in adjoining offices,
deriding their physical appearance: in one case, she began referring to one woman
who worked in a nearby suite as “Itochu lady,” her pejorative way of calling someone
an “old fashioned girl.”

11. Ms. Watanabe also seemed to have personal issues with African
American workers. In one case, she told Mr. Morioka that she did not like the “smokey
smell” of an African American temporary worker, even though the woman did not
actually smell and several of the other workers in the office also smoked. She also told
Ms. Morioka that she did not like a different African American employee, and that she
purposefully avoided speaking to her.

12. Ms. Watanabe also seemed to dislike a co-worker in the IBIDEN Indiana
office who was of Chinese descent. She would refer to him as “creepy” behind his
back, and called him disgusting, telling a story where he supposedly ate a chicken
comb at a restaurant in California. And, when the employee suffered what was
believed to be a mild cerebral infarction, Ms. Watanabe stated that she wished that “it

were actually serious,” or words to that effect.

 
Case 2:21-cv-11806-SJM-KGA ECF No. 1, PagelD.4 Filed 08/05/21 Page 4 of 12

13. Despite the challenging environment, Ms. Morioka continued to perform
her job. She and other workers did have discussions about work items and corrections
(as takes place in most work places), Ms. Watanabe did not raise or characterize these
issues with Ms. Morioka’s overall performance. In fact, the feedback she received
about her performance was largely positive.

14. In September of 2019, the Detroit office of IBIDEN hired Ms. Ishikawa
as a temporary worker. Ms. Ishikawa is approximately 13 years younger than Ms.
Morioka, and a Japanese national. Ms. Watanabe immediately befriended Ms.
Ishikawa. Ms. Morioka became concerned because she could immediately sense Ms.
Watanabe’s preference for her younger co-worker and was also aware of the informal
three Japanese worker quota.

15. Ms. Watanabe’s behavior toward Ms. Morioka completely shifted. Ms.
Watanabe soon began giving Ms. Morioka the proverbial cold-shoulder and would
ignore Ms. Morioka, including when Ms. Morioka would greet her.

16. Ms. Watanabe also began making unpleasant and discriminatory
comments to Ms. Morioka, clearly intended to convey her animus because of Ms.
Morioka’s age. On one occasion, for example, she told Ms. Morioka that Ms. Morioka

“smelled like a grandmother,” and that she needed to escape from Ms. Morioka.

 
Case 2:21-cv-11806-SJM-KGA ECF No. 1, PagelD.5 Filed 08/05/21 Page 5 of 12

17, Ms. Watanabe also began to take other acts intended to harass Ms.
Morioka. She would, for example, mark Ms. Morioka as “off” for a particular day,
even though she knew that Ms. Morioka was actually working that day.

18. And when Ms. Morioka would make a mistake, Ms. Watanabe apparently
began raising the mistakes directly with Ted Yasuda, the General Manager of the
Detroit office, behind Ms. Morioka’s back - something that Ms. Watanabe had not
done previously.

19. In October of 2019, Ms. Morioka reported the abusive behavior to Mr.
Yasuda. But Mr. Yasuda’s only response was that there was nothing that he could do
because this was just Ms. Watanabe’s personality.

20. On January 28, 2020, a human resources administrator from California
came to the Detroit office and told Mr. Morioka that she had been terminated.

21. When Ms.- Morioka asked the reason for her termination, the
administrator claimed that Ms. Morioka’s performance was low, and upon information
and belief. Ms. Morioka never raised any issues with Ms. Morioka directly regarding
her performance, and only began complaining to Mr. Yasuda behind her back after the
arrival of Ms. Ishikawa.

22. Ms. Morioka timely filed a charge with the EEOC on or about
November 16, 2020 alleging discrimination based on her national origin and because

of her age. Ms. Morioka received a right to sue letter dated May 7, 2021.

 
Case 2:21-cv-11806-SJM-KGA ECF No. 1, PagelD.6 Filed 08/05/21 Page 6 of 12

COUNT I
AGE DISCRIMINATION
29 U.S.C. § 621, ET SEQ.
(against Defendant)

23. Plaintiff incorporates and restates all previously stated allegations.

24, Plaintiff, who was over 50 years old during all relevant times and
therefore was a member of the protected class.

25. Defendant is an employer subject to 29 U.S.C. § 621, et seq. |

26. Plaintiff was subjected to biased performance evaluation and eventual
termination because of her age.

27. Plaintiff was qualified but was terminated in favor of keeping a younger
woman.

28. Defendant’s discriminatory treatment of Plaintiff has caused Plaintiff

significant harm.
COUNT II
AGE DISCRIMINATION
ELLIOTT-LARSEN CIVIL RIGHTS ACT, M.C.L. § 37.2202
(against Defendant)

29. Plaintiff incorporates and restates all previously stated allegations.

30. Plaintiff, who was over 50 years old during all relevant times and
therefore was a member of the protected class.

31. Defendant is an “employer” within the meaning of M.C.L. §

37,2201 (a).

 
Case 2:21-cv-11806-SJM-KGA ECF No. 1, PagelD.7 Filed 08/05/21 Page 7 of 12

32. Plaintiff was subjected to biased performance evaluation and eventual
termination because of her age.
33. Plaintiff was qualified but was terminated in favor of keeping a younger
woman.
34. Defendant’s discriminatory treatment of Plaintiff has caused Plaintiff
significant harm.
COUNT EE
NATIONALITY DISCRIMINATION
TITLE VU, 42 U.S.C. § 2000e-2
(against Defendant)
35. Plaintiff incorporates and restates all previously stated allegations.
36. Defendant is an “employer” subject to Title VII.
37. Defendant maintained an informal quota in terms of the maximum
number of Japanese employees that it would keep in its Detroit office.
38. Plaintiff was qualified for the positions. Plaintiff is an American citizen
but has a Japanese heritage.
39, Plaintiff was qualified but was terminated in order to reduce the number
of “Japanese” workers in the Detroit office to below the informal maximum.
40. Defendant’s discriminatory treatment of Plaintiff has caused Plaintiff

significant harm.

41. The discriminatory treatment caused Plaintiff significant harm.

 
Case 2:21-cv-11806-SJM-KGA ECF No. 1, PagelD.8 Filed 08/05/21 Page 8 of 12

COUNT IV
NATIONALITY DISCRIMINATION
ELLIOTT-LARSEN CIVIL RIGHTS ACT, M.C.L. § 37.2202
(against Defendant)

42. Plaintiff incorporates and restates all previously stated allegations.

43. Defendant is an “employer” within the meaning of M.C.L. §
37.2201 (a).

44. Defendant maintained an informal quota in terms of the maximum
number of Japanese employees that it would keep in its Detroit office.

45. Plaintiff was qualified for the positions. Plaintiff is an American citizen
but has a Japanese heritage.

46. Plaintiff was qualified but was terminated in order to reduce the number
of “Japanese” workers in the Detroit office to below the informal maximum.

47. Defendant’s discriminatory treatment of Plaintiff has caused Plaintiff
significant harm. |

48. The discriminatory treatment caused Plaintiff significant harm.

RELIEF REQUESTED —

Plaintiff seeks all available relief and remedies, including:
a. compensatory damages;
b. exemplary/punitive damages;

C. fees, costs, and interest;

 
Case 2:21-cv-11806-SJM-KGA ECF No. 1, PagelD.9 Filed 08/05/21 Page 9 of 12

d. all other relief, equitable and otherwise, allowed by law and deemed

appropriate by the judge or jury.

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of
my knowledge, information, and belief that this complaint: (1) is not being
presented for an improper purpose, such as to harass, cause unnecessary delay, or
needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will
likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.
I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.
) Ma ZL TH

Kumiko Morioka

Pro Se

16772 Quakertown Lane

Livonia, MI 48154
(248) 697-4503

; Seay TT 4
piesviles as A Mei cayicers pers
Lita Pr Ups oe Ue vel Oy

August 5, 2021

 
Case 2:21-cv-11806-SJM-KGA ECF No. 1, PagelD.10 Filed 08/05/21 Page 10 of 12

DEMAND FOR JURY TRIAL
Ms. Morioka hereby demands a trial by jury as to all of those issues so

triable as of right.

Respectfully submitted,

August 5, 2021 OK HY
| ‘Kumiko Morioka
Pro Se
16772 Quakertown Lane
Livonia, MI 48154
(248) 697-4503

movies GGiwahan erin
TROVE La YOe van fom

 

10

 
B64 (Res. one OSC 2:21-CV-11806-SIM-KGA AEF AB pagel ald, Filed ORR AdwnlGACn

The J8 44 civil cover sheet and the information contained herein neither re

provided by local rules of court.

purpose of initiating the civil docket sheet.

This form,

os

1.,0f 12 Oakland Cty

place nor supplement the filing and service of pleadings or other papers as required by law, except as
approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I (a) PLAINTIFFS

KUMIKO MORIOKA

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINTIFF CASES}
wa

Oakland Cty.

(c) Attomeys (Firm Name, Address, and Telephone Nuniber)

w Jha

VID SL

DEFENDANTS

THE TRACT
Attomeys (if Known)

 

IBIDEN U.8.A.

CORPORATION

County of Residence of First Listed Defendant

Oakland Cty.

(NUS. PLAINTIFF CASES ONLY}

OF LAND INVOLVED

Ajan Kaplan

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF

Masuda, Funai, Eifert & Mitchell, Ltd.
200 N. Martingale Road, Suite 800,

Schaumburg, IL 60173

 

 

 

 

 

 

 

 

 

    
 

 

 

 

 

 

 

 

 

 

 

 

 

I. BASIS OF JURISDICTION (Place an “X” it One Box Oniy) Hi. CITIZENSHIP OF PRINCIPAL PARTIES (Place on “X” in One Box for Plaintiff
(For Diversity Cases Gniy) and One Box for Defendani)
[Ji US. Government [X]3 Federal Question PIF DEE PIF DEF
Plaintiff (CS. Government Not a Party} Citizen of This State C]} 1 1 Incorporated or Principal Place CF 4 Cl 4
of Business In This State
(2 US. Government [14 Diversity Citizen of Another State [12 [7] 2 teorporated and Principal Place CIs mae
Defendant ’ (indicate Citizenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a CI 3 ml 3. Foreign Nation ni 6 rl 6
Foreign Country
IV. NATURE OF SUIT (iace an “x” in One Box Only} Click here for: Nature of Suit Code Descriptions,
{ _ CONTRACT LL. TORTS __FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES _
114 insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane [1365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | jsso Other 28 USC 157 = S3725{ay)
140 Negotiable Instrument Liability Cc 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Phanmaceutical RIGHTS 410 Autitrust
& Enforcement of Judgment, Slander Personal Injury 820 Copyrights 430 Banks and Banking
H 15] Medicare Act d 330 Federal Employers’ Product Liability 830 Patent a 450 Commerce
152 Recovery of Defaulted Liability Li 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product = New Drug Application [| 470 Racketeer Influenced and
{Exchides Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
CI 153 Recovery of Overpayment Liability PERSONAL PROPERTY | LABOR . : 880 Defend Trade Secrets Tj 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud | 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
T] 160 Stockholders’ Suits 335 Motor Vehicle H 371 Truth in Lending Act wy 485 Telephone Consumer
190 Other Contract Product Liability T1380 Other Personal |} 720 Labor/Management SOCIAL SECURITY | Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395£f) 490 Cable/Sat TV
196 Franchise Injory [I 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
|] 362 Personal Injury - Prochct Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI | 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |_ 1790 Other Labor Litigation 865 RSI (405(g)) P| 891 Agricultural Acts
[_]210 Land Condemnation ° |_| 440 Other Civil Rights Habeas Corpus: | ]791 Employee Retirement || 893 Environmental Matters
F $220 Foreclosure 44] Voting 463 Alien Detainee Tncome Security Act |_ FEDERAL TAX SUITS 895 Freedom of Information
230 Rent Lease & Ejectment 442 Eraployment 510 Motions to Vacate |_| 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housings Sentence or Defendant} 896 Arbitration
245 Tort Product Liability Accommodations [| 530 General . | 871 IRS —Third Party 899 Administrative Procedure
290 All Other Real Property |] 445 Amer. w/Disabilities [] $35 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
| 446 Amer. w/Disabilities-f | 540 Mandamus & Other 465 Other Immigration | 950 Constitutionahity of
Other 350 Civil Rights Actions State Statutes
|_| 448 Education 555 Prison Condition
560 Civil Detainee ~
Conditions of
Confinement

 

 

 

 

 

 

¥. ORIGIN (Place an “X” in One Box Oniy)

[Xj]! Original 2 Removed from 3 Remanded from [_]4 Reinstated or [J 3 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Dorect File

 

VE CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
29 U.S.C. § 621 and 42 U.S.C. § 2000¢-2

Brief description of cause:
Age and Nafional Origin discrimination

 

VIE. REQUESTEDIN = [(] CHECKIF THISIS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.CvP, JURY DEMAND: K]}ves [No
VHE. RELATED CASE(S)
IF ANY (See instructions: OR DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, FUDGE

 

 

 

 

 
Case 2:21-cv-11806-SJM-KGA ECF No. 1, PagelD.12 Filed 08/05/21 Page 12 of 12
PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed? . LI Yes

IX | No

If yes, give the following information:

Court:

 

Case No..:

 

Judge:

 

2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [| Yes
court, including state court? (Companion cases are matters in which No
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same
transaction or occurrence.)

If yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

Notes :
i

 

 
